PER CURIAM.
This case is before us on motion that an appeal be granted under KRS 21.080. The Norfolk & Western Railway Company asserts that the chancellor misconstrued the provisions of a siding contract, and, consequently, improperly allowed Troy T. Deskins, doing business as Belfry Coal Company, to recover as a refund money advanced by him under the terms of the contract. The contract is not as clear as it might be, but we conclude, after due consideration, that the interpretation placed upon it by the chancellor is proper.
The motion for an appeal is overruled and the judgment is affirmed.